DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 disclose, “wherein the tool limits flexion of the spring so that the spring functions only in its elastic zone”. However, it is unclear how the tool limits flexion of the spring. What are the structural elements of the tool
Claims 1 and 8 also recite the limitation "…its elastic zone" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2 and 9 disclose, “wherein the spring comprises a free state and a fully flexed state…” However, claims 1 and 8 previously disclosed that “the tool limits flexion of the spring”. Thus, how can the spring have a “fully flexed state” if the tool limits flexion of the spring? Wouldn’t the flexion of the spring be prevented from reaching a fully flexed state because the spring “functions only” in some undefined “elastic zone”, as previously disclosed in claims 1 and 8? 
Claims 5 and 12, disclose, “wherein the spring is a tube…” However, if the spring is formed as a tube, it is further unclear how “the tool limits flexion” of the spring/tube so that the spring/tube functions “only in its elastic zone” as required by independent claims 1 and 8. Again, what is the “elastic zone” of the spring/tube? What are the structural elements of the tool that limit flexion of the spring/tube? Figures 1-20 all show a spring (106/206) that is attached to a sleeve (104/204). Did the applicant mean to disclose that the spring forms a portion of a sleeve? Figures 21-40 all show a sleeve (at 306/414) without mention to a spring and thus it is further unclear how the spring (106) forms “a tube”. Is the tube merely an elastic element?
Claim 15 discloses, “wherein the tool limits flexion of the sleeve so that the sleeve is prevented from experiencing yielding, plastic deformation, or bending”. However, it is unclear how the tool limits flexion of the sleeve. What are the structural elements of the tool
Claim 16 discloses, “wherein the sleeve comprises a free state and a fully flexed state…” However, claim 15 previously disclosed that “the tool limits flexion of the sleeve so that the sleeve is prevented from experiencing yielding, plastic deformation, or bending”. Thus, how can the sleeve reach a “fully flexed state” if the tool limits flexion of the sleeve? Wouldn’t the flexion of the sleeve be prevented from reaching the “fully flexed state” because the sleeve was previously disclosed as being “prevented from experiencing yielding, plastic deformation or bending”, as previously disclosed in claim 15?  Flexing is considered as being the same as yielding, deforming or bending? Thus, in other words, if the sleeve is “prevented from experiencing yielding, plastic deformation or bending”, then how can it reach a “fully flexed state” without “yielding, deforming or bending”? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected, As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (4976174).

In reference to claims 1 and 8, As Best Understood, Walsh discloses a system comprising: a fastener (24) comprising a head comprising a fastener torque fitting/fastener coupling (outer surface of 24) and a tool (20) comprising a tool torque 

In reference to claims 2 and 9, As Best Understood, Walsh discloses that the spring comprises a free state (i.e. a state before the fastener 24 has been inserted into the tool) and a fully flexed state (i.e. a state after the fastener 24 has been inserted into the tool), wherein the spring is in the free state when the tool is disengaged from the fastener (Figure 1); wherein when the spring is in the fully flexed state, a tool-contacting portion (upper portion of the spring, Figure 7) of the spring contacts a spring-contacting portion (left portion of 34) of the tool (20) to limit further flexion of the spring, and the spring is in its elastic zone (Figures 1, 6 and 7). 

In reference to claims 3 and 10, Walsh discloses that the spring (28) moves from the free state toward the fully flexed state as the tool torque fitting/coupling (23) engages the fastener torque fitting/fastener coupling (Column 2, Lines 10-32). 

In reference to claims 4 and 11, Walsh discloses that the tool comprises a tool axis (along the length of 20); wherein the tool torque fitting/coupling (23) engages the 

Claims 15-19 are rejected, As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Carey (5009133). 

In reference to claim 15, As Best Understood, Carey discloses a system comprising: a fastener (20) comprising a head (22) comprising a fastener coupling (hex shaped, Figure 1); and a tool (240, Figure 11) comprising a tool coupling (242) and a sleeve (244) around the tool coupling (Figure 11), wherein the tool coupling engages the fastener coupling to actuate the fastener (Figures 1, 11 and 12), wherein when the tool coupling is engaged with the fastener coupling (when connected to each other), the sleeve presses upon the fastener head to retain the fastener to the tool (Figure 12), wherein the tool limits flexion (by outer element 258 limiting the flexing of 246) of the sleeve so that the sleeve is prevented from experiencing yielding, plastic deformation, or bending (Figures 1, 11 and 12). 

As Best Understood, Carey discloses that the sleeve comprises a free state (i.e. not engaging a fastener) and a fully flexed state (i.e. engaging a fastener); wherein the sleeve is in the free state when the tool is disengaged from the fastener (Figure 11), wherein when the sleeve is in the fully flexed state, a tool-contacting portion of the sleeve (outer portion of 244) contacts a sleeve-contacting portion (inner portion of 258) of the tool to limit further flexion of the sleeve to prevent the sleeve from experiencing yielding, plastic deformation, or bending (Figures 11 and 12). 

In reference to claim 17, Carey discloses that the sleeve moves from the free state toward the fully flexed state as the tool coupling engages the fastener coupling (Column 9, Lines 57-63). 

In reference to claim 18, Carey discloses that the tool comprises a central longitudinal tool axis; wherein when the sleeve is in the free state, a fastener-contacting portion (inner portion of 246/244) of the sleeve is a first distance from the tool axis (because it has not “deflected radially outward” (Column 9, Lines 57-61) wherein when the sleeve is in the fully flexed state, the fastener-contacting portion of the sleeve is a second distance (a deflected distance) from the tool axis, wherein the second distance is different from the first distance (Figures 11 and 12). 

In reference to claim 19, Carey discloses that the tool comprises a shaft (242/252) that comprises the tool coupling; wherein the sleeve is a tube (244) comprising a central 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (4976174) in view of Jackson (2012/0291596). 

In reference to claims 5 and 12, As Best Understood, Walsh discloses the claimed invention as previously discussed above and further discloses that the tool comprises a shaft (21) that comprises the tool torque fitting/coupling (23), but lacks, forming the spring as a tube comprising a central longitudinal through hole; wherein the shaft extends through the through hole; wherein the tool-contacting portion of the spring is an inner surface of the through hole; wherein the spring-contacting portion of the tool is an outer surface of the shaft. However, Jackson teaches that it is old and well known in the art at the time the invention was made to provide an elastic tube/spring (3) comprising a central longitudinal through hole (Figures 1 and 5), wherein a shaft (2, similar to the shaft 21, of Walsh) extends through the through hole (Figure 2), wherein a . 

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (4976174) in view of Jackson (2012/0291596) and Lindemann et al. (2007/0270880). 

In reference to claims 6 and 13, Walsh discloses the claimed invention as previously discussed above, but lacks, forming the spring/tube with an opening through one side wall of the tube between the through hole and an exterior surface of the tube. However, Lindemann et al. teach that it is old and well known in the art at the time the invention was made to provide a spring/tube (40) with an opening (40) through one side wall of the spring/tube between a through hole (lower portion of 40) and an exterior surface (portion above 43, as seen in Figure 4) of the tube (Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Walsh, with the known technique of forming the spring/tube with an opening through one side, as taught by Lindemann et al., and the results would have been predictable. In this situation, one could provide a more 

In reference to claims 7 and 14, Walsh discloses the claimed invention as previously discussed above and further discloses that the fastener-contacting portion of the spring is a tooth (at 36/37) that protrudes from the inner surface of the through hole (Figure 7), but lacks forming the fastener head (24), with a circumferential groove; wherein when the tool torque fitting is engaged with the fastener torque fitting, the tooth is received in the groove to retain the fastener to the tool. However, Lindemann et al. teach that it is old and well known in the art at the time the invention was made to form a fastener head (201), with a circumferential groove (formed between 201 and 202, paragraph 35 and see Figure 6); wherein when a tool torque fitting/coupling (44) is engaged with the fastener torque fitting/fastener coupling (formed as the outer surface of 201), a tooth (45) is received in the groove to retain the fastener to the tool (Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Walsh, with the known technique of forming the fastener head with a circumferential groove and having a tooth received in the groove to retain the fastener to the tool, as taught by Lindemann et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively attaches the fastener to the tool thereby preventing any unwanted disconnection during normal operation. 

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Carey (5009133) in view of Lindemann et al. (2007/0270880).

In reference to claim 20, Carey discloses the claimed invention as previously discussed above, but lack forming, the fastener-contacting portion of the sleeve as a tooth that protrudes from the inner surface of the through hole, and providing the fastener head with a circumferential groove; wherein when the tool coupling is engaged with the fastener coupling, the tooth is received in the groove to retain the fastener to the tool. However, Lindemann et al. teach that it is old and well known in the art at the time the invention was made to form a fastener-contacting portion (44) of a sleeve (40) as a tooth (45) that protrudes from the inner surface of a through hole (hole extending within 44, Figure 6) and with a fastener head (201) having a circumferential groove (formed between 201 and 202, paragraph 35 and see Figure 6), wherein when the tool coupling is engaged with the fastener coupling, the tooth is received in the groove to retain the fastener to the tool (Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Carey, with the known technique of forming a fastener-contacting portion of the sleeve as a tooth that protrudes from the inner surface of the through hole and with a fastener head having a circumferential groove, as taught by Lindemann et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively attaches the fastener to the tool thereby preventing any unwanted disconnection during normal operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rinner et al. (6543317) discloses a screw holder and torqueing tool that includes spring element (31) formed as a tube (Figures 2, 3 7 and 9) for engaging with the head (23) of a fastener. Tarpill (5605082) discloses an integral torque tool (10) having a sleeve (14) formed with an opening (22) through a sidewall (Figure 1) for receiving therein a fastener-contacting portion (28/30) having a tooth (30) that protrudes from the inner surface of the through hole (Figure 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723